Citation Nr: 0609209	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-28 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for a chronic low 
back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a chronic low back disability.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The history of the claim shows that in a final rating 
decision dated in March 1975, the veteran's original claim of 
entitlement to service connection for a low back disability 
was denied on the merits.  The veteran was informed of the 
denial and of his appellate rights in correspondence dated in 
March 1975, but he failed to file a timely appeal and the 
decision became final.

In March 2002, the veteran applied to reopen his claim for VA 
compensation for a low back disability.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

The provisions of the VCAA are pertinent to applications to 
reopen previously denied service connection claims that are 
received by VA after August 2001.  Evidence submitted thus 
far includes VA and private medical records dated from 1996 
to 2003, which show treatment for chronic low back pain that 
was related to diagnoses of lumbar spondylosis, S1 
radiculopathy, moderate degenerative disc disease at L4-L5, 
and spinal stenosis, and the veteran's oral hearing testimony 
presented before the Board in April 2005.  At the August 2005 
hearing, the veteran reported that he underwent back surgery 
at a VA medical facility in Salem, Virginia, in July 2004, 
for treatment of his low back disability.  As the records 
pertaining to this surgery are relevant to the issue on 
appeal and have not yet been made a part of the evidence, the 
case should be remanded so that they may be obtained and 
associated with the claims file.  [See Jolley v. Derwinski, 1 
Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991): VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
for records in the possession of the department that are 
sought by the claimant.]    

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
request that he provide them with names, 
addresses and approximate dates of 
treatment by VA or non-VA health care 
providers, which provided medical 
treatment for his low back disability.  
These records should include, but are not 
limited to, those that pertain to his 
back surgery at the VA medical facility 
in Salem, Virginia, in July 2004, as 
reported by the veteran at his August 
2005 hearing before the Board, as well as 
any medical records dated in 1971 from 
the Hampton VA Medical Center.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.    

3.  After the above development has been 
undertaken, the RO must re-adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
veteran's previously denied claim of 
entitlement to service connection for a 
low back disability.  If the decision 
remains adverse to the veteran, he and 
his representative must be provided with 
a Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

